Case: 14-10686      Document: 00512855590         Page: 1    Date Filed: 12/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10686
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 3, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BRIAN EUGENE PERRYMAN, also known as Brian Eugene Pearlman,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:09-CR-115-9


Before DAVIS, JONES, and DeMOSS, Circuit Judges.
PER CURIAM: *
       Brian Eugene Perryman appeals from the district court’s order denying
his motion to correct his judgment pursuant to Rule 36 of the Federal Rules of
Criminal Procedure.        Perryman sought to have references to aiding and
abetting removed from his judgment and sentence after the parties struck
through references to aiding and abetting in the plea agreement and written
factual basis.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10686    Document: 00512855590     Page: 2   Date Filed: 12/03/2014


                                 No. 14-10686

      “Aiding and abetting is not a separate offense, but it is an alternative
charge in every indictment, whether explicit or implicit.” United States v. Neal,
951 F.2d 630, 633 (5th Cir. 1992). The factual basis for Perryman’s plea
indicated that he and Thomas L. Gerry assisted each other in investing and
laundering drug proceeds, and the factual basis also alleged that the offense of
investing drug profits was committed, that Perryman associated with the
criminal venture, participated in the venture, and sought to make the venture
successful. The factual basis thus indicated that Perryman was guilty under
an aiding-and-abetting theory. See United States v. Moore, 708 F.3d 639, 649
(5th Cir. 2013) (setting out elements of aiding and abetting).
      Because aiding and abetting is an alternative charge in every indictment
and because the factual basis indicates that Perryman’s guilt was based at
least in part on an aiding-and-abetting theory of liability, the inclusion of the
reference to aiding and abetting and the citation to 18 U.S.C. § 2 were legally
appropriate. See Neal, 951 F.2d at 633.
      AFFIRMED.




                                       2